Citation Nr: 0521040	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-23 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tuberculosis.  

2.  Entitlement to service connection for hemorrhoids.  

3.  Entitlement to a compensable initial rating benign 
prostatic hypertrophy.  

4.  Entitlement to a compensable initial rating for a 
lumbosacral strain.  

5.  Entitlement to a compensable initial rating for residuals 
of a fracture of the left clavicle.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1997.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis for the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2004).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran entitlement to service 
connection for tuberculosis and hemorrhoids, and granted 
service connection, with noncompensable initial ratings, for 
benign prostatic hypertrophy, a lumbosacral strain, and 
residuals of a fracture of the left shoulder.  He responded 
by filing a Notice of Disagreement received in December 2002, 
and was sent a June 2003 Statement of the Case by the RO.  He 
then filed an August 2003 VA Form 9, perfecting his appeal of 
these issues.  In June 2005, the veteran testified before the 
undersigned Veterans Law Judge.  

The veteran has also perfected appeals of his claims for an 
increased initial rating for post-operative residuals of a 
bilateral inguinal hernia, for a compensable initial rating 
for a forehead scar, for special monthly compensation based 
on housebound status, and for special monthly compensation 
based on the need for aid and attendance.  However, at his 
June 2005 hearing before the undersigned Veterans Law Judge, 
he withdrew these issues on appeal.  Thus, they are no longer 
before the Board.  See 38 C.F.R. § 20.204 (2004).  

Finally, the veteran perfected an appeal of the RO's February 
2002 denial of a 10 percent rating under 38 C.F.R. § 3.324, 
based on multiple noncompensable disabilities.  However, 
within a November 2003 rating decision, the veteran was 
awarded a 10 percent initial rating, effective June 1, 2001, 
for his post-operative residuals of a bilateral inguinal 
hernia.  This action moots the veteran's 38 C.F.R. § 3.324 
claim, and this issue is no longer before the VA.  

The issues of entitlement to compensable initial ratings for 
disabilities of the lumbosacral spine and left shoulder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  No competent evidence has been presented of a current 
diagnosis of tuberculosis.  

3.  The veteran has a current hemorrhoid skin tag as a result 
of hemorrhoids incurred during military service.  

4.  The veteran's benign prostatic hypertrophy results in 
daytime voiding intervals of one to two hours, occasional 
hesitancy, and no other symptomatology.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for 
tuberculosis have not been met.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.3.07, 3.309 
(2004).  

2.  The criteria for the award of service connection for a 
skin tag as secondary to hemorrhoids are met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

3.  The criteria for the award of an initial 20 percent 
rating for the veteran's benign prostatic hypertrophy are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.7, 4.14, 4.115, 4.115a, 4.115b, 
Diagnostic Code 7527 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection - Tuberculosis

The veteran seeks service connection for tuberculosis.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2004).  Service connection may also 
be awarded for certain disabilities, such as tuberculosis, 
which manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

According to the veteran's service medical records, he had a 
positive tuberculosis skin test in June 1992, for which he 
was begun on a course of preventive medication.  June 1992, 
February 1993, and July 1997 X-rays of the veteran's chest 
were all within normal limits, with no evidence of active 
tuberculosis.  The remainder of his service medical records 
are negative for an actual diagnosis of tuberculosis.  

Subsequent to service, the veteran's private and VA medical 
records were negative for any diagnosis of or treatment for 
tuberculosis.  In May 2001, the veteran underwent VA general 
medical examination.  His lungs were clear on examination, 
and a chest x-ray was normal.  A history of tuberculosis was 
diagnosed.  

After reviewing the entire record, the Board finds the 
preponderance of evidence to be against the veteran's claim 
for service connection for tuberculosis.  At no time since 
service separation has the veteran been diagnosed with 
tuberculosis.  While he did in fact have a positive 
tuberculosis skin test in June 1992, a concurrent chest X-ray 
was negative for any pulmonary disease, and tuberculosis was 
not diagnosed.  The remainder of his service medical records 
are also negative for a diagnosis of tuberculosis.  In the 
absence of a diagnosis of tuberculosis, either currently or 
during military service, service connection for tuberculosis 
must be denied.  

The law specifically limits service connection to current 
disabilities, and no such disability has been demonstrated.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Additionally, the veteran's in-service positive skin test is 
also not a disability, but merely a clinical finding for 
which the underlying disability, tuberculosis, was itself not 
diagnosed.  Because the claimed condition is not a 
disability, service connection must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 429 (1994).  

In conclusion, service connection for tuberculosis must be 
denied, as the evidence of record does not reflect a current 
diagnosis of tuberculosis.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

II.  Service connection - Hemorrhoids

The veteran claims the onset of hemorrhoids during military 
service overseas in the mid 1990's.  According to his service 
medical records, he was noted on service separation 
examination to have non-thrombosed external hemorrhoids.  
Subsequent to service, he was negative for any hemorrhoids on 
VA medical examination in September 2003; however, a 
hemorrhoid skin tag was noted.  Furthermore, the examiner 
stated this skin tag was a residual of the veteran's in-
service hemorrhoids.  Because the veteran has a current skin 
tag as a result of hemorrhoids incurred during active 
military service, service connection for this skin tag is 
warranted.  Service connection for a skin tag as secondary to 
the in-service hemorrhoids is granted.  

III.  Compensable initial rating - Benign prostatic 
hypertrophy

The veteran seeks a compensable initial rating for his 
service-connected benign prostatic hypertrophy.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, when the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2004).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2004).  

The veteran's benign prostatic hypertrophy is rated as 
noncompensable under Diagnostic Code 7527, for injuries, 
infections, hypertrophy, and/or postoperative residuals of 
the prostate gland.  38 C.F.R. § 4.117b, Diagnostic Code 7527 
(2004).  This Code in turn makes reference to the criteria 
for voiding dysfunction or urinary tract infection, whichever 
is predominant.  These criteria can be found at 38 C.F.R. 
§ 4.115a (2004).  Voiding dysfunction is to be rated on the 
basis of urine leakage, frequency, or obstructed voiding.  
The criteria for voiding dysfunction are as follows:  

Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day warrants a 60 
percent rating.  When the wearing of absorbent materials 
which must be changed 2 to 4 times per day is required, a 40 
percent rating is warranted.  When the wearing of absorbent 
materials which must be changed less than 2 times per day is 
required, a 20 percent rating is warranted.  

Urinary frequency characterized by daytime voiding intervals 
of less than one hour, or; awakening to void five or more 
times per night warrants a 40 percent rating.  Daytime 
voiding interval between one and two hours, or awakening to 
void three to four times per night warrants a 20 percent 
rating.  Daytime voiding interval between two and three 
hours, or; awakening to void two times per night warrants a 
10 percent rating.  

Obstructed voiding characterized by urinary retention 
requiring intermittent or continuous catheterization warrants 
a 30 percent rating.  A 10 percent rating is warranted for 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:

1. Post void residuals greater than 150 cc.  
2. Uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec).  
3. Recurrent urinary tract infections secondary to 
obstruction.  
4. Stricture disease requiring periodic dilatation every 
2 to 3 months
38 C.F.R. § 4.115a (2004).  

As was noted above, prostate disabilities may also be rated 
based on urinary tract infection.  With recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management, a 30 percent rating is warranted.  When 
long-term drug therapy, 1-2 hospitalizations per year and/or 
requiring intermittent intensive management are required, a 
10 percent rating is warranted.  38 C.F.R. § 4.115a (2004).  

In every case where the requirements for a compensable rating 
are not met, a zero percent evaluation may be assigned, even 
if the diagnostic schedule does not provide for such a 
noncompensable evaluation.  38 C.F.R. §  4.31 (2004).  

On initial VA medical examination in May 2001, the veteran's 
prostate was nontender, of normal size, and within normal 
limits to palpation.  He reported urinary frequency of every 
two hours during the day.  He denied incontinence, urinary 
tract infections, bladder stones, or signs of malignancy.  
While a history of impotence was noted, this problem had 
since resolved, and he denied any current sexual dysfunction.  

Testifying in June 2005, the veteran stated he had to urinate 
on an hourly basis during waking hours, and was usually 
awaken for urination at least twice during sleep.  

Accepting the veteran's sworn hearing testimony, the Board 
finds a 20 percent initial rating is warranted for urinary 
frequency characterized by daytime voiding intervals of 
between one and two hours.  However, an initial rating in 
excess of 20 percent is not warranted, as the criteria for 
such a rating have not been met.  The veteran's symptoms of 
his benign prostatic hypertrophy are limited to his 
aforementioned urinary frequency, and occasional hesitancy.  
On May 2001 VA medical examination he denied any recent 
urinary tract infections.  He has not stated he experiences 
daytime voiding intervals of less than one hour, or nocturnal 
voiding five or more times per night.  He also has not 
required catheterization due to obstructed voiding, or 
drainage or frequent hospitalization secondary to recurrent 
urinary tract infection.  Also, no urinary incontinence has 
been reported.  Overall, the preponderance of the evidence is 
against an initial rating in excess of 20 percent.  

Additionally, because the veteran has displayed a level of 
disability consistent with a 20 percent initial rating and no 
higher since the initiation of this appeal, a staged rating 
is not warranted in the present case.  See Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's benign prostatic hypertrophy has 
itself required no extended periods of hospitalization since 
the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

In conclusion, a 20 percent initial rating, and no higher, is 
warranted for the veteran's benign prostatic hypertrophy.  As 
a preponderance of the evidence is against the award of an 
increased rating in excess of 20 percent, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

Veterans Claims Assistance Act of 2000

Prior to initiation of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), was 
enacted.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim.  The law 
also provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  There are also new notification 
provisions contained in this law which require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the June 2003 Statement 
of the Case, the various Supplemental Statements of the Case, 
and May 2001 and February 2004 RO letters to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical center in Shreveport, 
Louisiana, and these records were obtained.  Private medical 
records have been obtained, as indicated by the veteran.  The 
veteran has not otherwise identified any additional evidence 
not already associated with the claims folder that is 
obtainable.  Finally, he has been afforded recent VA medical 
examinations in conjunction with his claims; for these 
reasons, his appeals are ready to be considered on the 
merits.  

The Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in February 2002, subsequent 
to the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in June 2004, 
in light of the additional development performed subsequent 
to February 2002.  Therefore, the Board finds no evidence of 
prejudicial error in the present case.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993); see also Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004) (holding that the Court must 
take due account of the 38 U.S.C.A. § 7261(b) rule of 
prejudicial error when considering VA compliance with the 
VCAA) and Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice provided to the veteran was not given prior to the 
first adjudication of the claim, the content of the notice 
finally provided to the veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated by 
the RO.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  He was given ample time 
to respond.  For these reasons, to decide the appeal would 
not be prejudicial error to the claimant. 


ORDER

Entitlement to service connection for tuberculosis is denied.  

Entitlement to service connection for a hemorrhoid skin tag 
is granted.  

Entitlement to a 20 percent initial rating for the veteran's 
benign prostatic hypertrophy is granted.  



REMAND

The veteran seeks compensable initial ratings for his 
service-connected disabilities of the lumbosacral spine and 
left shoulder.  While these disabilities were examined as 
recently as September 2003, at no time did the examiner 
indicate whether the veteran's low back and/or left shoulder 
were further impaired by weakened movement, excess 
fatigability, pain, pain with use, or incoordination.  See 
38 C.F.R. §§ 4.40, 4.45 (2004).  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the U.S. Court of Appeals for Veterans 
Claims (Court) held that for disabilities evaluated on the 
basis of limitation of motion, VA was required to apply the 
provisions 38 C.F.R. §§ 4.40, 4.45 (2004), pertaining to 
functional impairment.  The Court also stated that in 
applying these regulations VA should obtain examinations in 
which the examiner determines whether additional range-of-
motion loss results from weakened movement, excess 
fatigability, or incoordination.  

The Board also reminds the RO of the modifications to the 
criteria for the evaluation of spinal disabilities.  See 68 
Fed. Reg. 51454-58 (August 27, 2003)(codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-43).  When a law or regulation 
changes while a case is pending, the version most favorable 
to the claimant applies, absent legislative intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  
Revised statutory or regulatory provisions, however, may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  Because the veteran's claim was 
initiated prior to the effective date of these regulatory 
changes, his lumbosacral strain must be considered in light 
of both the old and the new rating criteria.  

Based on the above, these issues are REMANDED for the 
following additional development:  

1.  The veteran should be scheduled for a 
general medical examination to determine 
the extent of his current service 
connected left shoulder and lumbosacral 
spine disabilities (if any).  The claims 
file should be reviewed by the examiner 
in conjunction with the examination.  The 
examination should include full range of 
motion studies and any other tests 
considered necessary by the examiner.  

In testing range of motion, the examiner 
should note if the veteran has any 
additional limitation of motion due to 
such factors as weakness, fatigability, 
incoordination, restricted movement, or 
pain on motion.  If the examiner is 
unable to make such determinations, he 
should so state for the record.  All 
disability resulting from the veteran's 
lumbosacral strain and fracture of the 
left clavicle (if any) should be noted.  
The medical basis for all opinions 
expressed should also be given.  

2.  After the development requested above 
has been completed to the extent 
possible, as well as any other 
development deemed necessary by the RO 
after review of the record, the RO should 
again consider the veteran's pending 
claims in light of the additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the appellant and representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


